03/04/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0556
                          Cause No. DA 20-0556

DEANNA H. McATEE,                      )
                                       )
      Appellant,                       )
                                       )        GRANT OF EXTENSION
      vs.                              )
                                       )
MORRISON AND FRAMPTON,                 )
PLLP,                                  )
                                       )
      Appellee.                        )


              Having reviewed Appellee M&F’s Unopposed Motion for Extension

of Time, and the Court having found good cause therein,

      IT IS HEREBY ORDERED that Appellee M&F shall have an extension to

and including Wednesday, April 21, 2021, within which to file its response brief.

      SO ORDERED.

      DONE AND DATED by electronic signature as indicated below.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          March 4 2021